935 F.2d 279
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Macaria P. DELA CRUZ, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3085.
United States Court of Appeals, Federal Circuit.
April 25, 1991.

ORDER
RICH, Circuit Judge.


1
In the context of its brief, the Office of Personnel Management moves to remand to the Merit Systems Protection Board with instructions to the MSPB to consider Macaria P. Dela Cruz's case on the merits.  We agree that this is the proper disposition.


2
Accordingly,

IT IS ORDERED THAT:

3
OPM's motion to remand is granted.